          Case 3:19-cv-00273-JM Document 28 Filed 10/05/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

CRYSTAL K. MILLSAP                                                          PLAINTIFF

vs.                                  No. 3:19-CV-273-JM

REGIONS BANK                                                               DEFENDANT

                                            ORDER

       Pending is a motion filed by Regions Bank (Regions) to strike Plaintiff’s demand for jury

trial. (Doc. No. 25). Plaintiff has responded, and the motion is ripe for consideration.

                                          Background

       This case involves a dispute between Plaintiff and Regions over a check deposited into a

Regions account (the “2738 account”). The account was opened in the name of Stephan Millsap

on March 20, 2017, and he added Plaintiff as an “additional authorized signatory” on the account

at that time. (Doc. No. 25-1). That same day, Plaintiff opened two deposit accounts in her name

at Regions. Id.

       In her amended complaint (Doc. No. 7), Plaintiff alleges that on March 31, 2017, CNL

Healthcare Properties, Inc., with whom Plaintiff had an investment account, issued a check

payable to Plaintiff and Stephen Millsap as joint tenants with the right of survivorship (JTROS)

in the amount of $133,855.38. On April 13, 2017, Stephen Millsap received the check and

deposited it into the 2738 account at Regions. At the time the check was deposited, Plaintiff had

been removed as a signatory from the account, without her knowledge. Plaintiff alleges that

Stephen Millsap had forged her name on the check and that Regions had wrongfully removed

Plaintiff from the 2738 account without her authorization. Stephen Millsap is now deceased.

       Plaintiff has sued Regions for conversion of an instrument, breach of contract, and
             Case 3:19-cv-00273-JM Document 28 Filed 10/05/20 Page 2 of 8




negligence arising out of this series of events. She has demanded a jury trial pursuant to the

Constitution of the State of Arkansas. Regions has moved to strike this demand on the basis that

Plaintiff contractually waived her right to a jury trial. This Court’s jurisdiction is based on

diversity.

                              Motion to Strike Demand for Jury Trial

        Regions argues that Plaintiff has contractually waived her right to a jury trial in this

dispute. In support of its motion, Regions attaches the declaration of Linda Dupras, Senior

Retail Operations Manager for Regions. (Doc. No. 25-1). Attached as exhibits to Ms. Dupras’s

declaration are copies of three separate signature cards signed by Plaintiff and the single deposit

agreement in force for each. (Doc. Nos. 25-2, 4-6). Two of the signature cards are for her

personal accounts (one of which included the signature of Stephen Millsap as an additional

signatory) and one was for the 2738 account for which she was, for a time, an authorized

signatory. All three accounts were opened in March of 2017. Each of the 2-page account

signature cards Plaintiff signed contained an acknowledgment that she had received the deposit

agreement. Specifically, the account signature card provides the following:

        Each person signing this Account Signature Card, whether in writing or by use of
        an electronic signature, (i) confirms that he/she has reviewed the information set
        forth in this Account Signature Card and that such the information is true and
        correct. (ii) acknowledges receipt of the Deposit Agreement. the Pricing
        Schedule. this Account Signature Card, and other related disclosures (including
        the Regions Privacy Pledge to Consumers and the disclosure entitled "What You
        Need to Know About Overdrafts and Overdraft Fees") applicable to the account
        described herein (collectively, the "Account Terms"), all of which Account Terms
        are incorporated herein by reference, (iii) agrees to each and every term,
        condition, and provision of the Account Terms [including the ARBITATION
        AND WAIVER OF JURY TRIAL PROVISIONS], as may be amended from time
        to time by Regions Bank in its discretion, subject to the requirements of
        applicable law, and (iv) authorizes Regions Bank to open the account described
        herein, subject to the Account Terms.

                                                  2
          Case 3:19-cv-00273-JM Document 28 Filed 10/05/20 Page 3 of 8




Id. The deposit agreement, which is forty-six pages long in brochure format, contains the

following notice on page two, in a bold text and in a boxed format:

       ARBITRATION AND WAIVER OF JURY TRIAL. THIS AGREE-
       MENT CONTAINS PROVISIONS FOR BINDING ARBITRATION
       AND WAIVER OF JURY TRIAL. YOUR ACCEPTANCE OF THIS
       AGREEMENT INCLUDES YOUR ACCEPTANCE OF AND
       AGREEMENT TO SUCH PROVISIONS. WHEN ARBITRATION
       IS INVOKED FOR CLAIMS SUBJECT TO ARBITRATION, YOU
       AND REGIONS WILL NOT HAVE THE RIGHT TO PURSUE
       THAT CLAIM IN COURT OR HAVE A JURY DECIDE THE
       CLAIM AND YOU WILL NOT HAVE THE RIGHT TO BRING
       OR PARTICIPATE IN ANY CLASS ACTION OR SIMILAR
       PROCEEDING IN COURT OR IN ARBITRATION.

(Doc. 25-6) (emphasis in original). The table of contents for the deposit agreement lists

“Arbitration and Waiver of Jury Trial” as a topic to be found on pages 3-6. The deposit

agreement states on page six that “[w]hether any controversy is arbitrated or settled by a

court, you and we voluntarily and knowingly waive any right to a jury trial with respect to

such controversy to the fullest extent allowed by law.” Id. (emphasis in original).

       Plaintiff argues in response that the jury trial waiver was not knowing and was not

voluntary. In her affidavit, she states that “although the Deposit Agreement may have been

made available to me online, [she] was not made aware of that fact or given any opportunity to

review same prior to signing the Signature Card.” (Doc. No. 27). She also stated that she was

“not given any time to review what I signed or any additional documents,” that “[p]apers were

set in front of me by the branch manager and [she] was told where to sign,” that she did not

negotiate this provision with Regions, that she was not given an option regarding the jury waiver

provision, that the deposit agreement was a standard form, the waiver language did stand out

                                                 3
             Case 3:19-cv-00273-JM Document 28 Filed 10/05/20 Page 4 of 8




because it was the same size as the other text, and she is not an attorney. Id.

                                               Analysis

        Fed.R.Civ.P. 38(a) provides “[t]he right of a trial by jury as declared by the Seventh

Amendment ... shall be preserved to the parties inviolate.” However, parties may contractually

waive their right to a jury trial. Northwest Airlines, Inc. v. Air Line Pilots Ass'n Int'l, 373 F.2d

136, 142 (8th Cir.1967).      The right to a jury trial protected can only be relinquished

“knowingly and intentionally.” Nat'l Equipment Rental, Ltd. v. Hendrix, 565 F.2d 255, 258 (2d

Cir.1977).     “[B]ecause the right to a jury trial is fundamental, courts must indulge every

reasonable presumption against waiver.” Indiana Lumbermens Mut. Ins. Co. v. Timberland

Pallet & Lumber Co., 195 F.3d 368, 374 (8th Cir. 1999) (citing Burns v. Lawther, 53 F.3d 1237,

1240 (11th Cir.1995)) (internal quotation omitted). “A party's “right to a jury trial in the federal

courts is to be determined on the basis of federal law in diversity as well as in other actions.”

Klein v. Shell Oil Co., 386 F.2d 659, 662 (8th Cir. 1967) (citing Simler v. Conner, 372 U.S. 221,

222 (1963)).

        Some factors courts consider in determining whether a contractual waiver was knowing

and voluntary include (1) whether the waiver provision is on a standardized form agreement or in

a newly-drafted document; (2) whether the waiver is in fine print or in large or bold print, (3)

whether the waiver is set off in a paragraph of its own; (4) whether the provision is in a take-it-

or-leave-it contract or in a negotiated contract; (5) the conspicuousness of the waiver in

comparison to the length of the contract; (6) whether the waiving party was represented by

counsel; (7) whether the waiving party was a sophisticated business person aware of the

consequences of the waiver; (8) whether the parties were manifestly unequal in bargaining


                                                   4
          Case 3:19-cv-00273-JM Document 28 Filed 10/05/20 Page 5 of 8




power; and (9) whether there was an opportunity to review all of the terms of the contract and

whether the waiving party did so. Regions Equip. Fin. Corp. v. Blue Tee Corp., No. 4:16-CV-

140-CEJ, 2016 WL 2643359, at *2 (E.D. Mo. May 10, 2016). See also Miner v. Schrieber, No.

4:19-CV-95-SPM, 2020 WL 3581617, at *3 (E.D. Mo. July 1, 2020).

       Applying those factors to this case, the Court finds that the waiver was knowing and

voluntary. The fact that the jury waiver was included in a preprinted, standardized contract does

not bar its enforceability. Westgate GV at the Woods, LLC v. Dickson, 2010 WL 4721245, at *2

(W.D. Mo. Nov. 15, 2010); Seaboard Lumber Co. v. United States, 903 F.2d 1560, 1564

(Fed.Cir.1990)) (enforcing contractual jury waiver despite that the contract was presented in a

“take it or leave it” manner). Many, if not most, contracts signed by consumers are pre-printed

and standardized, including mortgages, car loans, credit card agreements, software licensing

agreements, etc.   Plaintiff does not deny that she signed the signature card for the 2738 account

(or the other two in her name). The signature card is two pages long and contains at the top of

the second page above Plaintiff’s signature the easy-to-understand language that “[e]ach person

signing this Account Signature Card, whether in writing or by the use of an electronic signature .

. . acknowledges receipt of the Deposit Agreement . . . [and other documents] (collectively, the

“Account Terms”) . . . all of which are incorporated herein by reference. . . and agrees to each

and every term . . . . (including the ARBITRATION AND WAIVER OF JURY TRIAL

PROVISIONS . . .” (Doc. Nos. 25-5). It is a short document, only two pages, it is not difficult

language, and only the alert to the arbitration and waiver provisions appear in all caps.

       The incorporation of the deposit agreement into the account signature card is certainly

not a hallmark of conspicuousness. “The practice of having the other party agree in one


                                                 5
          Case 3:19-cv-00273-JM Document 28 Filed 10/05/20 Page 6 of 8




document to provisions set out in another is not ideal and can only reduce the likelihood that the

other party will actually read the provisions of the agreement.” Perlman v. Wells Fargo Bank,

N.A., 2012 WL 12854876 (S.D. Fla. Apr. 3, 2012).       However, incorporation by reference is a

common practice, and the Court “is reluctant to find a clause inconspicuous on the theory that a

party elected not to read the provisions of the agreement.” Id. While Plaintiff states that she

was not given a copy of the deposit agreement and that she was not given time to read everything

before she was told where to sign, she gave no indication that she was pressured into signing

quickly or that she in any way indicated to Regions that she needed time to access or review the

documents. Had she requested and reviewed the deposit agreement, there was a notice of a jury

waiver provision—which was effective for both Regions and Plaintiff—in all caps, in bold print,

and set off in a boxed paragraph on page two of the deposit agreement. Again, the language was

clear. The table of contents for the Deposit Agreement lists “Arbitration and Waiver of Jury

Trial” as a topic to be found on pages 3-6, and on page 6, the deposit agreement clearly states, set

off by bold type, that “[w]hether any controversy is arbitrated or settled by a court, you and

we voluntarily and knowingly waive any right to a jury trial with respect to such

controversy to the fullest extent allowed by law.” Id. (emphasis in original). While the

brochure-format deposit agreement is lengthy, the table of contents and numbered sections with

their headings printed in bold make the document and its terms accessible.

       While Plaintiff states that she is not an attorney, this does not indicate a lack of business

sophistication. The evidence before the Court is that she opened two bank accounts in March of

2017, was the authorized signatory on another, and she was the holder of an investment account

with CNL Healthcare Properties that she requested be cashed out the same month that she


                                                 6
          Case 3:19-cv-00273-JM Document 28 Filed 10/05/20 Page 7 of 8




opened the accounts at Regions. As previously stated, the language of the jury waiver and the

alerts to its provisions appeared in plain language that would not require sophistication or a law

degree to understand.

       While the right to a jury trial is fundamental and rightfully well-guarded, the right of

parties to enter into lawful agreements and to enforce them is also protected under the law. “A

party normally is obligated to ‘learn and know the contents of a contract before he signs and

delivers it.’” Ser Yang v. W. S. Life Assur. Co., 713 F.3d 429, 433 (8th Cir. 2013) (quoting

Hoshaw v. Cosgriff, 247 F. 22, 26 (8th Cir.1917)). As the Eighth Circuit recognized over a

century ago in Howshaw:

       It is the duty of every contracting party to learn and know the contents of a
       contract before he signs and delivers it. To permit a party, when sued on a written
       contract, to admit that he signed it, but deny that it expresses the agreement he
       made, or to allow him to admit that he signed it, but did not read it or know its
       stipulations, would absolutely destroy the value of all contracts.

247 F. at 26. See also Upton v. Tribilcock, 91 U.S. 45 (1875). 1

       Plaintiff also argues that she was removed from the 2378 account prior the events that

form the basis of her complaint and, therefore, the terms of the deposit agreement does not

govern this dispute. The Court disagrees. The deposit agreement states on the first page of

text, first paragraph: “[t]his Agreement covers any and all deposit accounts you have or have had

from time to time with Regions Bank.” (Doc. No. 26-6, p. 2). The first numbered paragraph of

the deposit agreement includes the following language: “1. Acceptance Of This Agreement. By


1
  “It will not do for a man to enter into a contract, and, when called upon to respond to its
obligations, to say that he did not read it when he signed it, or did not know what it contained. If
this were permitted, contracts would not be worth the paper on which they are written. But such
is not the law. A contractor must stand by the words of his contract; and, if he will not read what
he signs, he alone is responsible for his omission.” Id. at 50.

                                                 7
            Case 3:19-cv-00273-JM Document 28 Filed 10/05/20 Page 8 of 8




signing a signature card when you open an account, by signing any signature maintenance card

or other account document for an account . . . you agree to the terms of this Agreement, as

amended.” (Id. at p. 7). By the terms of the deposit agreement for each of the three Regions

accounts for which she signed account signature cards, the terms of the deposit agreement apply

to the dispute at issue even after she was removed as an authorized signatory the 2378 account.

       For these reasons, Region’s motion to strike Plaintiff’s demand for a jury trial (Doc. No.

25) is GRANTED. The case will remain set for trial before the Court during the week of March

29, 2021.

       IT IS SO ORDERED this 5th day of October, 2020.



                                             ________________________________
                                             UNITED STATES DISTRICT JUDGE




                                                8
